Order unanimously reversed without costs and petition dismissed. Memorandum: Respondent Russo’s motion to dismiss the petition should have been granted since the petition was unverified. The Election Law requirement of a verified petition is a jurisdictional condition precedent to commencing a proceeding. (Matter of Goodman v Hayduk, 45 NY2d 804). (Appeal from order of Supreme Court, Monroe County, Curran, J.—Election Law.) Present—Callahan, J. P., Green, Pine, Balio and Lawton, JJ. (Order entered Aug. 21, 1986.)